United States Court of Appeals

                         FOR THE EIGHTH CIRCUIT
                             ___________

                             No. 96-1553
                             ___________

Sheila Rouse,                   *
                                *
     Plaintiff/Appellant,       *
                                *
          v.                    *      Appeal from the United States
                                *      District    Court   for    the
Boehringer Mannheim Corporation;*      Southern District of Iowa.
Christopher Hildebrand,         *
                                *
     Defendants/Appellees.      *


                             ___________

                   Submitted: January 14, 1997

                         Filed: March 10, 1997
                             ___________

Before BOWMAN, HEANEY, and MURPHY, Circuit Judges.

                             ___________

MURPHY, Circuit Judge.


     In 1988 Sheila Rouse was hired as a sales representative by
Boehringer Mannheim Corporation (BMC).     Rouse claims she was denied
a promotion on the basis of her sex in violation of Title VII, 42
U.S.C. § 2000e et seq., and in breach of an employment agreement
with BMC.   The contract claim was dismissed on summary judgment,
and the Title VII claim went to trial.     The district court1 issued
sixty-four pages of findings and conclusions after trial, and
judgment was entered in favor of BMC.         Rouse appeals from the
judgment, and we affirm.




     The Honorable Ronald E. Longstaff, United States District
Judge for the Southern District of Iowa.
On appeal, Rouse challenges many of the district court's




                          -2-
findings on her Title VII claim, but she has not shown that its
detailed findings are clearly erroneous or that it erred in its
legal conclusions.   After carefully reviewing her contentions and
the record, we affirm the dismissal of her Title VII claim on the
basis of the district court's opinion.   See 8th Cir. R. 47B(1).


     Rouse argues that the failure of BMC to promote her breached
an enforceable promise made by her supervisor.   The district court
granted summary judgment to BMC on the contract claim because as an
at-will employee Rouse could not enforce an employer's promise to
promote by merely continuing to perform her job.     See French v.
Foods, Inc., 495 N.W.2d 768 (Iowa 1993); Albert v. Davenport
Osteopathic Hosp., 385 N.W.2d 237 (Iowa 1986).      At trial Rouse
moved the court to reconsider its summary judgment ruling.   In its
post trial order the district court again addressed the contract
claim.   It determined that Rouse was an at-will employee, that her
direct supervisor had repeatedly indicated she would be promoted,
that her supervisor did not have the authority to promote her and
Rouse was aware of this, and that the only consideration Rouse
claimed to have offered for this promotion was her continued
employment.


     On appeal Rouse argues that an at-will employee can enforce an
employer's promise by continuing to perform her job.    To support
her argument, Rouse relies on law from states other than Iowa.    Our
standard of review for Rouse's legal claim is de novo.       Doe v.
Wright, 82 F.3d 265, 268 (8th Cir. 1996).


     The rights of at-will employees in Iowa are quite limited.    An
at-will employee can be terminated for any reason, or no reason,
subject to two limited exceptions: "(1) when the discharge is in
clear violation of a ‘well-recognized and defined public policy of
the State' and (2) when a contract created by an employer's
handbook or policy manual guarantees an employee that discharge


                                -3-
will only occur for cause or under certain conditions.”   French,




                               -4-
495 N.W.2d at 769-70 (citations omitted).            Rouse acknowledges she
was an at-will employee, but she does not argue that either of
these exceptions applies.       Instead, she asserts that by continuing
to work she provided consideration which made her employer's
promise to promote her enforceable.


     Rouse has not provided evidence of sufficient consideration
under Iowa law to enforce her supervisor's promise.           In Albert, 385
N.W.2d   at    239-40,   the   Iowa   Supreme     Court   concluded   that   an
employee's decision to accept a new position with the same employer
was not sufficient consideration to enforce the employer's promise
of permanent employment.       Something more than a promise to continue
working is needed to remove the employment relationship from the
reach of Iowa’s at-will doctrine.       Id. at 238.       Rouse argues Albert
does not control here because she is not seeking to enforce a
promise of permanent employment, but she does not explain why a
promise of permanent employment should be treated differently than
a promise to promote.          Both are unilateral promises made by an
employer to an at-will employee.            Cf.    Alston v. Brown Transp.
Corp., 356 S.E.2d 517, 519 (Ga. Ct. App. 1987) (oral promise for
pay increases unenforceable when underlying contract is terminable
at will).     Rouse does not claim to have tendered any consideration
except her decision to continue working.           Under Iowa law her claim
is insufficient to make her employment relationship anything other
than at will.     Since at-will employees can be discharged for any
reason, or no reason, the district court did not err in dismissing
her contract claim.


     We affirm the judgment of the district court.2




     Appellee's motion for sanctions is denied.

                                      -5-
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                               -6-